Citation Nr: 1722766	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  09-23 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the lower extremities, for accrued benefits purposes.

2.  Entitlement to service connection for hypertension, for accrued benefits purposes.

3.  Entitlement to a rating in excess of 20 percent for right lower extremity peripheral vascular disease (PVD), for accrued benefits purposes.

4.  Entitlement to a rating in excess of 20 percent for left lower extremity PVD, for accrued benefits purposes.

5.  Entitlement to a compensable rating for left eye diabetic retinopathy, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.W.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from April 1966 to January 1968.  The Veteran died in August 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In October 2011, the Board remanded these matters to ensure due process.  In August 2016, a Travel Board hearing was held before the undersigned; a transcript is in the record.

An unappealed February 2002 rating decision denied service connection for hypertension.  An October 2011 Board decision addressed the matter de novo,  implicitly reopening the claim.

The matter of the rating for coronary artery disease, for accrued benefits purposes, was decided in a March 2017 Board decision (by a Veterans Law Judge other than the undersigned)..

The issue of service connection for hypertension for accrued benefits purposes is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  When the Veteran died in August 2007, he had pending claims before VA; the appellant timely filed a claim for accrued benefits.

2.  The Veteran is not shown to have had peripheral neuropathy of the lower extremities. 

3.  The Veteran's right lower extremity PVD  was manifested by claudication; he was able to walk more than 100 yards.

4.  The Veteran's left lower extremity PVD was manifested by claudication; he was able to walk more than 100 yards.

5.  The Veteran is not shown to have had left visual acuity less than 20/40 or loss of left eye visual fields due to diabetic retinopathy; right eye visual impairment was not service connected.  .





CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy of the lower extremities, for accrued benefits purposes, is not warranted.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.1000 (2016).

2.  A rating in excess of 20 percent for right lower extremity PVD, for accrued benefits purposes, is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.1000, 4.104, Diagnostic Code (Code) 7114 (2016).

3.  A rating in excess of 20 percent for left lower extremity PVD, for accrued benefits purposes, is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.1000, 4.104, Code 7114 (2016).

4.  A compensable rating for left eye diabetic retinopathy, for accrued benefits purposes, is not warranted.  38 U.S.C.A. §§ 1155, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.1000, 3.383, 4.75, 4.76 Code 6079 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by an August 2007 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In a claim for accrued benefits the determination is based on the evidence in the record (or constructively of record); generally, further development of evidence is not indicated.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the August 2016 Travel Board hearing, the undersigned identified the issues and advised the appellant of what is necessary to substantiate these claims.  A deficiency in the conduct of the hearing is not alleged.  

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On the Veteran's January 1968 service separation examination his lower extremities and a neurological examination were normal.  

On August 2006 VA brain and spinal cord examination, it was noted that the Veteran had severe vascular claudication.  He stated that he could walk only half a block before developing lower extremity cramping and pain.  He denied complaints of numbness or tingling in his feet.  Examination found 5/5 strength in the lower extremities.  Fine movements were equal bilaterally.   There were no fasciculations or atrophy.  Sensory examination was notable for intact touch and' vibratory sense.  The examiner could not elicit stocking-glove type distribution sensory loss.  There were minimal atrophic skin changes in the feet.  The impression was there was no evidence for peripheral neuropathy by history or examination.

On August 2006 VA heart examination, the Veteran stated that he could walk only half a block before he had to stop and rest due to PVD and intermittent claudication that caused cramping and burning in his calves, thighs and buttocks.  Examination of the extremities found no clubbing, cyanosis, edema or rash.  The impression was PVD.  A September 2006 addendum notes that the Veteran did not report for an ankle brachial index test.  It was stated that he was able to walk approximately 200 yards.  Pulses were 3+ in each legs.  There were no trophic changes or ulcers.  

	Accrued benefits 

Accrued benefits are payable for any periodic monthly benefits under laws administered by the Secretary to which the decedent was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  A veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits.  See Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Applications for accrued benefits must be filed within one year following the date of the Veteran's death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The Veteran's claims were received in April 2007.  In April 2007, the claims of service connection for peripheral neuropathy and seeking increased ratings for PVD and left eye diabetic retinopathy were deferred.  The Board finds that his claims were pending at the time of his death.  The appellant filed her claim for accrued benefits in August 2007, within one year following the Veteran's death.  She has met the threshold requirements for an accrued benefits claim.  As noted above, the Board may only consider evidence in the claims file (or constructively of record) at the time of death.

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Secondary service connection is warranted for a disability which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  To substantiate a claim of secondary service connection there must be evidence of:  A disability for which service connection is sought; a disability that is already service connected; and that the service connected disability caused or aggravated the disability for which service connection is sought.

The appellant argues, in essence, that the Veteran had peripheral neuropathy of the lower extremities which was secondary to his service-connected diabetes mellitus.  The Veteran's STRs are silent for complaints or findings of peripheral neuropathy.  

Service connection is limited to those cases where disease or injury has resulted in a current (shown at any time during the pendency of the claim) disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

When the Veteran was examined by the VA in August 2006, it was specifically determined that he did not have peripheral neuropathy.  Accordingly, the preponderance of the evidence is against a finding that he had peripheral neuropathy of the lower extremities.  There is no competent (medical) evidence to the contrary.  The diagnosis of peripheral neuropathy is a complex medical question that requires medical expertise (and generally diagnostic studies) to establish.  As laypersons, the Veteran's (when the claim was filed), and the appellant are not competent to establish such diagnosis by their own opinion.  The record does not include any medical evidence submitted supporting that  the Veteran had peripheral neuropathy.  As the threshold requirement for substantiating a claims of service connection is not met, the appeal seeking service connection for peripheral neuropathy of the lower extremities, for accrued benefits purposes, must be denied.  

	Increased rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Reasonable doubt regarding the degree of disability is to be resolved in favor of the claimant, 38 C.F.R. § 4.3.  Functional impairment is to be assessed on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods, based on facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).




	Peripheral vascular disease 

PVD is rated under Code 7114 (for atherosclerosis obliterans).  A 100 percent rating is warranted with ischemic limb pain at rest, and; either deep ischemic ulcers or ankle/brachial index of 0.4 or less.  A 60 percent rating is warranted with claudication on waling less than 25 yards on a level grade at 2 miles per hour, and; either persistent coldness of the extremity or ankle/brachial index of 0.5 or less.  A 40 percent rating is warranted with claudication on walking between 25 and 100 yards on a level grade at 2 miles per hour, and; trophic changes (thin skin, absence of hair, dystrophic nails) or ankle/brachial index of 0.7 or less.  A 20 percent rating is warranted with claudication on walking more than 100 yards, and; diminished peripheral pulses or ankle/brachial index of 0.9 or less.  38 C.F.R. § 4.104.

When he was examined by the VA in August 2006, the Veteran indicated that he was only able to walk half a block before he would experience cramping and pain.  Minimal atrophic skin changes in the feet were noted.  On VA heart examination, also in August 2006, it was noted that there were no trophic changes, and that the Veteran was able to walk for about 200 yards.  As the criteria for the next higher (40 percent) rating under Code 7114 stated in the conjunctive, to warrant such rating both claudication on walking from 25 to 100 yards and either trophic changes or an ankle/brachial index of 0.7 or less must be shown.  While there is conflicting evidence in the record as to whether or not the Veteran had trophic changes, conceding that he did, such evidence would not substantiate this claim.  The record is clear that the Veteran was able to walk more than 100 yards without claudication.  Accordingly, the schedular requirements for a 40 percent rating were not met, and such rating was not warranted.  

The preponderance of the evidence is against a rating in excess of 20 percent for PVD of either lower extremity.  Accordingly, the claims for such ratings for accrued benefits purposes must be denied.

	Left eye diabetic retinopathy

Diabetic retinopathy is rating based on visual impairment.  38 C.F.R. § 4.79, Code 6006.  Impairment of visual acuity is determined based on the best distant vision obtainable (or impairment of visual fields).  38 C.F.R. § 4.76 (a)(b).  A 0 percent rating is assigned when vision is no less than 20/40 in each eye.  38 C.F.R. § 4.79.  

There is no documentation of the Veteran's visual acuity in the record.  The record contains no mention of complaints suggesting that he had difficulty seeing.  Visual acuity is determined by diagnosed studies, and there are none in the record indicating visual acuity in his left eye was less than 20/40 (or that he had related visual field impairment).  Accordingly, the preponderance of the evidence is against the claim for a compensable rating for left eye diabetic retinopathy.


ORDER

Service connection for peripheral neuropathy of the lower extremities for accrued benefits purposes is denied.

A rating in excess of 20 percent for right lower extremity peripheral vascular disease for accrued benefits purposes is denied.

A rating in excess of 20 percent for left lower extremity peripheral vascular disease for accrued benefits purposes is denied.

A compensable rating for left eye diabetic retinopathy for accrued rating purposes is denied.



REMAND

Regarding the claim of service connection for hypertension for accrued benefits purposes, on March 2003 VA examination, it was noted that the Veteran had a cerebrovascular accident in December 1992, prompted by a diagnosis of malignant hypertension.  The diagnosis was hypertension, not likely to be caused by diabetes mellitus.  It was also noted on October 2004 and August 2006 VA examinations that the Veteran's hypertension was not caused by diabetes.  The examiners did not include rationale for their conclusions and did not address whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  Corrective action is necessary.  [The Board observes that the medical opinion sought will not be new evidence added to the record but will constitute clarification of medical evidence that is already in the claims file.]

The case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be sent to a cardiologist or internist for review and an advisory medical opinion regarding the etiology of the Veteran's hypertension.  Based on review of the record, the consulting provider should opine whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran's hypertension was caused or aggravated (the opinion must address aggravation) by his service connected diabetes mellitus or coronary artery disease.

There must be rationale included with all opinions.  

2.  The AOJ should then review the record and readjudicate the claim remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


